Case 1:17-bk-12913-SDR   Doc Filed 08/05/21 Entered 08/05/21 15:25:53   Desc
                         Main Document   Page 1 of 3
Case 1:17-bk-12913-SDR   Doc Filed 08/05/21 Entered 08/05/21 15:25:53   Desc
                         Main Document   Page 2 of 3
Case 1:17-bk-12913-SDR         Doc Filed 08/05/21 Entered 08/05/21 15:25:53                Desc
                               Main Document   Page 3 of 3



                                CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the RESPONSE TO NOTICE OF FINAL CURE PAYMENT in the above
captioned case were this day served upon the below named persons by mailing, postage prepaid,
first class mail a copy of such instrument to each person(s), parties, and/or counsel at the
addresses shown below:

Via U.S. Mail
Jon-Michael Allen Griffin
82 North Center Street
Rossville, GA 30741


Via CM/ECF electronic service:

Kenneth C. Rannick
Kenneth C. Rannick P.C.
4416 Brainerd Road
Chattanooga, TN 37411

Kara L. West
Chapter 12 & 13 Trustee
P.O. Box 511
Chattanooga, TN 37401

Dated: August 5, 2021


                                             Respectfully submitted,

                                             /s/ Mark A. Baker
                                             MCMICHAEL TAYLOR GRAY, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: (404) 474-7149
                                             Facsimile: (404) 745-8121
                                             E-mail: mbaker@mtglaw.com
